Jermyn moved in arrest of judgment, because by the very delivery of the writ to the undersheriff, the party, being present, was immediately in the custody of the sheriff. Therefore an action lies against the sheriff himself, for an escape, and not against the undersheriff.
Ashley, Serj., e contra. It is true that an action lies against the sheriff only for an escape. But here the suit is upon the fraud and falsity of the undersheriff, which is personal to him. I have a precedent of a similar action against the undersheriff.
It lies against the sheriff, and not against the undersheriff, for the sheriff is an officer of the court, and the undersheriff is not, although he be allowed, by different statutes. For every default in the execution of the office, although it be by the neglect or fraud of the undersheriff, the sheriff shall be amerced here and in the Exchequer.